Name: Commission Regulation (EC) No 1644/96 of 30 July 1996 laying down detailed rules for the grant of aid for certain grain legumes
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  plant product
 Date Published: nan

 Avis juridique important|31996R1644Commission Regulation (EC) No 1644/96 of 30 July 1996 laying down detailed rules for the grant of aid for certain grain legumes Official Journal L 207 , 17/08/1996 P. 0001 - 0002COMMISSION REGULATION (EC) No 1644/96 of 30 July 1996 laying down detailed rules for the grant of aid for certain grain legumesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1577/96 of 30 July 1996 on a specific measure for certain grain legumes (1), and in particular Article 6 thereof,Whereas, pursuant to Article 2 (2) of Regulation (EC) No 1577/96, aid is granted per hectare of area sown and harvested; whereas Article 3 provides that, where the maximum guaranteed area is exceeded, the amount of aid is to be reduced proportionally in the marketing year in question; whereas, in that respect, provision should be made for the aid not to be paid until after the final amount of the aid has been fixed;Whereas, in accordance with Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes (2), as last amended by Regulation (EC) No 2015/95 (3), for the aid system to function properly, the Member States must make checks ensuring that there is no duplicate payment of the aid for areas concerned;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 The aid shall be granted for areas:(a) which have been completely sown and harvested and maintained in normal growing conditions;and(b) for which an 'area` aid application has been submitted in accordance with Article 4 of Regulation (EEC) No 3887/92.Article 2 1. The Commission shall determine the overrun of the maximum guaranteed area and fix the final amount of the aid no later than 15 November of the marketing year in question.2. The Member State shall pay the aid no later than 60 days after the date of publication of the final amount of the aid in the Official Journal of the European Communities.Article 3 Each Member State shall notify the Commission not later than:(a) 15 September of the areas (expressed in hectares and ares) in respect of which aid has been applied for, broken down by product;(b) 1 November of the areas in respect of which the aid must be awarded.Article 4 Commission Regulation (EEC) No 2353/89 (4) is hereby repealed.Article 5 However, for the 1996/97 marketing year, the following transitional measures shall apply:1. Notwithstanding Article 1 (b), applications for aid shall be submitted no later than 31 July 1996.Applications for aid shall contain at least the following information:- identification of the producer,- the areas sown and cultivated in order to grow the product or products in question (in hectares and ares) and, if the producer has not submitted an 'area` aid application for the 1995/1996 marketing year, identification of the agricultural parcels on the holding,- a declaration by the producer that the areas in question are not the subject of other applications for hectare aid, in particular the aid provided for under Article 1 (2) of Council Regulation (EEC) No 729/70 (5).2. Member States shall verify that aid is not granted for areas in respect of which hectare aid has already been applied for pursuant to Article 1 (2) of Regulation (EEC) No 729/70; in addition, they shall take the appropriate control measures and inform the Commission of the measures taken in this respect.Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the 1996/1997 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 206, 16. 8. 1996, p. 4.(2) OJ No L 391, 31. 12. 1992, p. 36.(3) OJ No L 197, 22. 8. 1995, p. 2.(4) OJ No L 222, 1. 8. 1989, p. 56.(5) OJ No L 94, 28. 4. 1970, p. 13.